Name: 79/837/EEC: Commission Decision of 25 September 1979 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  Europe;  health;  agricultural activity
 Date Published: 1979-10-12

 Avis juridique important|31979D083779/837/EEC: Commission Decision of 25 September 1979 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Denmark (Only the Danish text is authentic) Official Journal L 257 , 12/10/1979 P. 0046 - 0046 Finnish special edition: Chapter 3 Volume 11 P. 0138 Greek special edition: Chapter 03 Volume 26 P. 0160 Swedish special edition: Chapter 3 Volume 11 P. 0138 COMMISSION DECISION of 25 September 1979 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Denmark (Only the Danish text is authentic) (79/837/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 79/111/EEC (2), and in particular Article 3 (13) thereof, Whereas more than 99 78 % of bovine herds in the Kingdom of Denmark have been declared officially brucellosis-free within the meaning of Article 2 (e) of Directive 64/432/EEC and as having fulfilled the conditions for this qualification for at least 10 years ; whereas no case of abortion due to a brucella infection has been recorded there for at least three years; Whereas, in order to maintain this qualification, it is necessary to lay down control measures ensuring its efficacy and which are adapted to the special health situation of bovine herds in Denmark; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In order to maintain the officially brucellosis-free status of bovine herds in Denmark, the following conditions must be met: - every bovine animal suspected of being infected with brucellosis must be notified to the competent authorities and must undergo official investigations for brucellosis including at least two serological blood tests including complement fixation as well as a microbiological examination of appropriate samples taken in the case of an abortion, - during the period of suspicion, which will continue until negative results have been obtained from the tests provided for in the first indent, the officially brucellosis-free status shall be suspended in the case of the herd of the suspected bovine animal or animals. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 25 September 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No 121, 29.7.1964, p. 1977/64. (2)OJ No L 29, 3.2.1979, p. 26.